DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



2.	Claims 4, 5, 7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 4, it recites “the value of n” in line 3 and “the second element” in lines 3-4. There is no antecedent basis for both limitations. For examination purpose, claim 4 is assumed to depend on claim 3, which will provide the necessary antecedent bases.
	
	Regarding claim 5, it recites “wherein n is a fixed value” in line 1. There is no antecedent basis or definition of n. For examination purpose, claim 5 is assumed to depend on claim 3, which will provide the necessary antecedent basis.
	
	Regarding claim 7, it recites “the second temperature” in line 2 and “the second quantity of electric charge” in line 4. There is no antecedent basis for both limitations. For examination purpose, claim 7 is assumed to depend on claim 6, which will provide the necessary antecedent bases.

3.	Claims 3, 6, and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claims 3, 6 and 10 are set to depend on claim 1, which is canceled. Therefore they fail to further limit the subject matter of the claim upon which it depends, or fail to include all the limitations of the claim upon which it depends.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
4.	Claim 2 is allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2, the closest prior art of record fails to teach the features: “updating the impedance of the first element to:                         
                            R
                            
                                
                                    
                                        
                                            S
                                            O
                                            C
                                        
                                        
                                            k
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            T
                                        
                                        
                                            k
                                            1
                                        
                                    
                                
                            
                            =
                            
                                
                                    R
                                
                                
                                    k
                                    1
                                
                            
                            *
                            
                                
                                    
                                        
                                            
                                                R
                                            
                                            
                                                k
                                            
                                            
                                                '
                                            
                                        
                                    
                                    
                                        
                                            
                                                R
                                            
                                            
                                                k
                                                1
                                            
                                        
                                    
                                
                            
                        
                    ,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. See the Office action of 10/25/2022 at p. 14 for a discussion about the allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
5.	The claim objections have been withdrawn in view of the amendment.

6.	The arguments regarding rejections under 35 USC 112(b) have been fully considered. However, there are remaining issues found as a result of the amendment. See the rejections above.

Comments
7.	The Examiner had attempted to reach Applicant’s representative on 12/02/2022 by the phone number provided in his/her registration record to discuss a proposed amendment, but the voice box was full and the representative was not reachable. If possible, please provide an alternative phone number in the next reply to facilitate any communications with the representative to advance the prosecution of the application.

8.	In the heading section of the claim sheet of 11/25/2022, the application No., date, and docket No. do not match the current application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857